Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-18 are presented for examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Line 1 recites “In some examples” is phrase that can be implied and not clear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bajaj et al. (U.S. Pat. Pub. 2020/0264957).

Referring to claim 1, Bajaj et al. teaches a networked computing system for automated discovery of a database, the system comprising: 
a backup node cluster of a backup service (Secondary storage system 112 may be comprised of one or more storage nodes 111, 113, 115. Each storage node may have its own Bajaj et al., Para. 41. A database node that hosts an active database service may be configured to nm the database service, see Bajaj et al., Para. 13); a host database node cluster of a host (A database node that hosts an active database service may be configured to nm the database service, see Bajaj et al., Para. 13. The secondary storage system may determine whether an architecture associated with a database is a stand-alone database or the database is part of a database cluster architecture, see Bajaj et al., Para. 83); 
a host database at least initially undiscovered by the backup node cluster (A backup agent may discover the one or more other databases running on the database node on which the backup agent is installed, see Bajaj et al., Para. 21. Before backup agent been installed, database I uncovered); 
one or more processors (processor, see Bajaj et al., Para. 11) coupled with memory storing instructions that, when executed, perform operations comprising at least: 
installing a backup agent on at least one node of the host database node cluster (At 304, a corresponding backup agent is installed on the one or more registered database nodes. The secondary storage system may use the registration information to send to a registered database node a request to install a backup agent, see Bajaj et al., Para. 67), the backup agent communicating with at least one node of the backup node cluster (The secondary storage system may use the registration information to send to a registered database node a request to install a backup agent, see Bajaj et al., Para. 67); 
registering the host at the backup service, the registering including receiving a communication from the installed backup agent (a user associated with primary system 102 may register with secondary storage system 112 one of the database nodes 101, 103, 105, see Bajaj et al., Para. 36. In the event the user registered all of the database nodes associated with a database, the secondary storage system may send a request to install a corresponding backup agent to the registered database nodes, see Bajaj et al., Para. 68) and connecting the backup node cluster to the host database node cluster (In the event the user registered all of the database nodes associated with a database, the secondary storage system may send a request to install a corresponding backup agent to the registered database nodes, see Bajaj et al., Para. 68, wherein the request sent indicating a connecting); 
triggering, based on a host registration, an automatic host database discovery process to discover the undiscovered database (At 306, properties of one or more databases of nodes of a database system are automatically discovered, see Bajaj et al., Para. 70); 
accessing metadata relating to the discovered database (the automatically discovered properties for at least one of the databases include a database architecture and a corresponding failover role for each of at least some of the nodes, see Bajaj et al., Claim 1); and communicating with the discovered database (based at least in part on the discovered properties, selecting for each of the one or more databases, a corresponding one of the nodes as a corresponding backup source node; and allowing one or more database backups to be performed via the one or more selected backup source nodes, see Bajaj et al., Claim 1).	As to claim 2, Bajaj et al. teaches installing the backup agent on each of the nodes of the Bajaj et al., Para. 19).	As to claim 3, Bajaj et al. teaches the backup agent is associated with the backup service or a data management platform (The process of configuring a primary system to perform one or more database backups may be automated through the use of one or more backup agents, see Bajaj et al., Para. 18).	Referring to claim 7, Bajaj et al. teaches a method, at a networked computing system, , which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 8 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 9 is rejected under the same rationale as stated in the claim 3 rejection.
	Referring to claim 13, Bajaj et al. teaches a non-transitory machine-readable medium (computer readable storage medium, see Bajaj et al., Para. 11) including instructions, which when read by a machine, because the machine to perform operations in a method for 

Claim 14 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 3 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (U.S. Pat. Pub. 2020/0264957) in view of Chu (U.S. Pat. Pub. 2020/0042395).
	As to claim 4, Bajaj et al. teaches wherein the backup agent is supported to run on the host database (Each database node 101, 103, 105 may have its own corresponding backup agent 106a, 106b, 106n, see Bajaj et al., Para. 34).
However, Bajaj et al. does not explicitly teach the host database is one of an Oracle, Linux, or AIX database.
However, Chu teaches the host database is one of an Oracle, Linux, or AIX database (Oracle database host, see Chu, Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have the host database is one of an Oracle, Linux, or AIX database, as taught by Chu, to have discovering this type of backups and their related information for backup compliance validation (Chu, Para. 4).
	As to claim 5, Bajaj et al. does not explicitly teach the host database node cluster includes a Real Application Cluster (RAC).
However, Chu teaches the host database node cluster includes a Real Application Cluster (RAC) (a clustered database such as Oracle Real application Cluster (RAC), see Chu, Para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have the host database node Chu, to have discovering this type of backups and their related information for backup compliance validation (Chu, Para. 4).

Claim 10 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 11 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (U.S. Pat. Pub. 2020/0264957) in view of Sridhar et al. (U.S. Pat. Pub. 2006/0101340).
	As to claim 6, Bajaj et al. does not explicitly teach displaying the received metadata on a user interface.
Sridhar et al. teaches displaying the received metadata on a user interface (The GUI window of FIG. 13 displays property Information, see Sridhar et al., Para. 79)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bajaj et al., to have displaying the received metadata on a user interface, as taught by Sridhar et al., to have improving the utilization of the nodes and tracking the associated activity (Sridhar et al., Para. 4).

Claim 12 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 6 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JAU SHYA MENG/Primary Examiner, Art Unit 2168